Name: Commission Regulation (EEC) No 3042/83 of 28 October 1983 fixing the buying-in prices for hindquarters of beef applicable from 7 November 1983
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 297/ 16 Official Journal of the European Communities 29 . 10 . 83 COMMISSION REGULATION (EEC) No 3042/83 of 28 October 1983 fixing the buying-in prices for hindquarters of beef applicable from 7 November 1983 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the simultaneous presentation of a half ­ carcase's forequarter and hindquarter is likely to facili ­ tate the checks to be carried out by the intervention agency as regards compliance with the rules on the quality and classification of cuts of meat ; whereas intervention agencies should therefore be authorized to request the simultaneous presentation, for that purpose, of the forequarter and the hindquarter ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 6 (5) (c) thereof, HAS ADOPTED THIS REGULATION : Whereas, in accordance with Council Regulation (EEC) No 1 302/73 (2), as amended by Regulation (EEC) No ATI/77 (3), the qualities and cuts of products to be bought in by intervention agencies must be deter ­ mined with a view, on the one hand, to the need to give effective support to the market and to ensure the necessary balance between the market in question and that in competing livestock production and, on the other hand, to the Community's financial responsibili ­ ties in the matter ; whereas buying in should therefore be limited to certain cuts of meat : Article 1 With effect from 7 November 1983 intervention agen ­ cies shall buy in hindquarters of beef offered to them in accordance with the conditions laid down in Regu ­ lation (EEC) No 2226/78 at prices determined within the limits laid down for each product in the Annex to this Regulation, having regard to the age, weight, conformation and finish of the animals from which the said products are obtained. Only meat from male animals may be bought in for intervention storage in accordance with the conditions specified above . At the intervention agency's request operators shall, together with the hindquarter they are offering for intervention , present also to the intervention agency the forequarter coming from the same half-carcase . Whereas the upper and lower limits for buying-in prices must be fixed in such a way as to allow inter ­ vention agencies to take account of the differences of value in meat arising out of the age, weight, conforma ­ tion and finish of the animals concerned : Article 2 Regulation (EEC) No 2427/83 is hereby repealed with effect from 7 November 1983 . Whereas the upper limits for buying-in prices should be fixed at a level corresponding to the intervention price fixed by Council Regulation (EEC) No 1213/83 (4) for the 1983/84 marketing year by applying the coefficients fixed in Commission Regulation (EEC) No 2226/78 (*), as last amended by Regulation (EEC) No 2427/83 (6) ; Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 7 November 1983 . (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 132, 19 . 5 . 1973, p. 3 . (3) OJ No L 61 , 5 . 3 . 1977, p. 16 . (4) OJ No L 132, 21 . 5 . 1983 , p. 12 . 0 OJ No L 261 , 26 . 9 . 1978 , p. 5 . (6) OJ No L 238 , 27 . 8 . 1983, p. 22. No L 297/ 1729 . 10 . 83 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 October 1983 . For the Commission Poul DALSAGER Member of the Commission No L 297/ 18 Official Journal of the European Communities 29 . 10 . 83 BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE OpkÃ ¸bspris i ECU pr. 100 kg af produkterne Ankaufspreis in ECU je 100 kg des Erzeugnisses Ã ¤Ã ¹Ã ¼Ã ® Ã ±Ã ³Ã ¿Ã Ã ¬Ã  Ã Ã ­ ECU Ã ±Ã ½Ã ¬ 100 Ã Ã ³Ã  ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Buying-in price in ECU per 100 kg of product Prix d'achat en Ecus par 100 kilogrammes de produits Prezzi di acquisto in ECU per 100 kg di prodotti Aankoopprijs in Ecu per 100 kg produkt Maksimum Obere Grenze Ã Ã ½Ã Ã Ã ±Ã Ã ¿ Ã Ã Ã ¹Ã ¿ Upper limit Limite supÃ ©rieure Limite superiore Bovengrenzen Minimum Untere Grenze Ã Ã ±Ã Ã Ã Ã ±Ã Ã ¿ Ã Ã Ã ¹Ã ¿ Lower limit Limite infÃ ©rieure Limite inferiore Ondergrenzen 418,701 414,247 397,543 393,089 435,404 432,064 413,133 409,792 BELGIQUE/BELGIB  Quartiers arriÃ ¨re, dÃ ©coupe droite Ã 5 cÃ ´tes, provenant des :  Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : BÃ ufs 55 %  Ossen 55 % Taureaux 55 %  Stieren 55 %  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola », prove ­ nant des :  Achtervoeten pistola ", snit op 8 ribben, afkomstig van : BÃ ufs 55 %  Ossen 55 % Taureaux 55 %  Stieren 55 % DANMARK  Bagfjerdinger, udskÃ ¥ret med 5 ribben, af : Stude I Tyre P Ungtyre I  Bagfjerdinger, udskÃ ¥ret med 8 ribben, sÃ ¥kaldte »pisto ­ ler · «, af : Stude I Tyre P Ungtyre I DEUTSCHLAND  Hinterviertel, gerade SchnittfÃ ¼hrung mit 5 Rippen, stam ­ mend von : Bullen A Ochsen A 381,346 389,240 405,635 377,095 384,989 401,385 397,134 405,635 422,638 392,883 401,385 418,387 422,736 415,180 415,180 407,624 EAÃ AÃ A 459,042 455,935 455,158 452,051  Ã ÃÃ ¯Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã µÃ SÃ µÃ ¯Ã ±Ã  Ã Ã ¿Ã ¼Ã ®Ã  Ã ¼Ã ­ 5 ÃÃ »Ã µÃ Ã Ã ­Ã , ÃÃ Ã ¿Ã µÃ  ­ Ã Ã Ã ¼Ã µÃ ½Ã ± Ã ±ÃÃ : Ã Ã Ã Ã Ã ¿ Ã  Ã Ã Ã Ã Ã ¿ Ã   Ã ÃÃ ¯Ã SÃ ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã Ã ¿Ã ¼Ã ®Ã  « pistola » Ã ¼Ã ­ 8 ÃÃ »Ã µÃ Ã Ã ­Ã , ÃÃ Ã ¿Ã µ ­ Ã Ã Ã Ã ¼Ã µÃ ½Ã ± Ã ±ÃÃ  : Ã Ã Ã Ã Ã ¿ Ã  Ã Ã Ã Ã Ã ¿ Ã  478,201 474,964 474,188 470,951 FRANCE 474,268 443,308 417,738 443,616 424,208 395,404 457,632 426,671 401,102 430,676 411,268 382,464  Quartiers arriÃ ¨re, dÃ ©coupe droite Ã J cÃ ´tes, provenant des : BÃ ufs U BÃ ufs R BÃ ufs O Jeunes bovins U Jeunes bovins R Jeunes bovins O  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola », prove ­ nant des : BÃ ufs U BÃ ufs R BÃ ufs O Jeunes bovins U Jeunes bovins R Jeunes bovins O 494,139 461,792 435,144 462,100 441,922 411,885 476,886 444,539 417,891 448,698 428,520 398,483 29 . 10 . 83 Official Journal of the European Communities No L 297/ 19 Maksimum Obere Grenze Ã Ã ½Ã Ã Ã ±Ã Ã ¿ Ã Ã Ã ¹Ã ¿ Upper limit Limite supÃ ©rieure Limite superiore Bovengrenzen Minimum Untere Grenze Ã Ã ±Ã Ã Ã Ã ±Ã Ã ¿ Ã Ã Ã ¹Ã ¿ Lower limit Limite infÃ ©rieure Limite inferiore Ondergrenzen 389,850 378,178 384,062 372,390 IRELAND  Hindquarters, straight cut at third rib, from : Steers 1 Steers 2  Hindquarters, 'pistola' cut 'cut at eighth rib, from : Steers 1 Steers 2 406,096 393,942 400,074 387,921 ITALIA  Quarti posteriori, taglio a 5 costole, detto pistola, prove ­ nienti dai : Vitelloni 1 Vitelloni 2 510,813 481,730 501,119 472,036  Quarti posteriori, taglio a 8 costole, detto pistola, prove ­ nienti dai : Vitelloni 1 Vitelloni 2 502,610 474,273 493,662 465,324 LUXEMBOURG  Quartiers arriÃ ¨re, dÃ ©coupe droite Ã 5 cÃ ´tes, provenant des : Boeufs , taureaux extra  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola », prove ­ nant des : BÃ ufs, taureaux extra 415,360 432,732 407,342 424,491 NEDERLAND  Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : Stieren, le kwaliteit 413,313 402,242 390,573 386,467 386,306 382,200 406,850 402,567 402,405 398,122 UNITED KINGDOM A. Great Britain  Hindquarters, straight cut at third rib, from : Steers M Steers H  Hindquarters, 'pistola'cut 'cut at eighth rib, from : Steers M Steers H B. Northern Ireland  Hindquarters, straight cut at third rib, from : Steers L/M Steers L/H Steers T  Hindquarters, pistola ' cut at eighth rib, from : Steers L/M Steers L/H Steers T 382,346 375,444 377,593 378,078 371,176 373,326 398,283 391,090 393,337 393,838 386,645 388,892